Citation Nr: 0023338	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  97-16 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for 20 years, and retired 
from service in September 1976.  He died in March 1982.  The 
appellant is his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In March 1999 and November 1999, 
the Board remanded this case in order to satisfy due process 
concerns.  Those concerns have been addressed, and the case 
is again before the Board for appellate consideration.

As was noted in the Board's November 1999 remand decision, 
the appellant's claim for service connection for the cause of 
the veteran's death was the subject of a prior denial by the 
RO from which she did not appeal.  In November 1999, however, 
the Board determined that consideration of her claim on a de 
novo basis, due to her presentation of causes of action that 
had not previously been considered by VA, was not 
prejudicial.  Accordingly, her claim will be reviewed herein 
on a de novo basis.

A personal hearing was held before the undersigned Member of 
the Board, sitting at the Montgomery RO, in June 1999.



FINDINGS OF FACT

1.  Neither the veteran's fatal myocardial infarction, nor 
the esophageal cancer that contributed to his death, are 
shown to have been present during service or manifested to a 
compensable degree within one year subsequent to his 
separation from service.

2.  An etiological or causal relationship between any 
incident or injury related to the veteran's service, and his 
fatal myocardial infarction or his esophageal cancer, is not 
shown.

3.  Evidence has not been submitted that demonstrates that 
the veteran's esophageal cancer was caused by, or was in any 
manner related to, inservice use of tobacco or exposure to 
Agent Orange or other herbicides.

4.  Prior to his death, the veteran had not established 
service connection for any disability.

5.  The veteran was honorably discharged from active duty; 
however, he did not die in active service, he did not die as 
the result of a service-connected disability, and he had not 
established entitlement to a permanent and total disability 
rating prior to his death.


CONCLUSIONS OF LAW

1.  A claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. §§ 3501, 5107 (West 
1991); 38 C.F.R. § 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veteran's Death

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court) held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
In the instant case, the medical evidence does not 
demonstrate that the disabilities that are shown to have been 
the cause of the veteran's death were manifested during his 
period of service, or can be presumed to have been manifested 
therein.  Likewise, the medical evidence does not demonstrate 
that his death was in any manner related to an inservice 
injury or incident, nor does it demonstrate that his death 
was in any manner related to either his use of tobacco or to 
exposure to a herbicide agent.  Since service connection, to 
include service connection for the cause of death, cannot be 
granted for a disability that is not shown to have been 
manifested during service or otherwise related to 

service, the Board must accordingly find that a claim for 
service connection for the cause of death in such 
circumstances is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra. 

In the instant case, the veteran's death certificate shows 
that he died in March 1982, and that the immediate cause of 
death was "cardial failure," due to, or as a consequence of, 
myocardial infarction.  Metastatic cancer of the esophagus 
was identified as a significant condition contributing to 
death but not related to the immediate cause of death (in 
this instance, the veteran's "cardial failure").  The death 
certificate further shows that the veteran had undergone 
surgery the day prior to his death for gastrointestinal 
bleeding secondary to a perforated ulcer.

The critical question that must be resolved by VA is whether 
either the veteran's fatal myocardial infarction, or the 
esophageal cancer that contributed thereto, were incurred in 
or aggravated by his active service, or could be presumed to 
have been incurred in service; see 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
See also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  A 
review of his service medical records reveals that he was 
accorded treatment on several occasions for throat and 
cardiac complaints over the course of his 20 years of 
service.  A December 1974 clinical record notes diagnoses to 
include mild high blood pressure and suspected pulmonary 
hypertension.  The report of his separation medical 
examination, however, shows that his throat, abdomen and 
viscera, and heart were found to be normal on clinical 
evaluation; this report does not indicate that any cardiac or 
esophageal problems were identified, or that any such 
problems had been manifested during service.  A report of 
medical history prepared by the veteran in conjunction with 
that examination shows that indicated that he had, or once 
had had, chest pain or pressure, and "[t]umor, growth, 

cyst, cancer."  This report, however, also shows that no 
current significant problems were manifested, and that there 
was no significant chest pain; it does not cite the presence 
of either a cardiac or esophageal disorder.

The post-service medical evidence shows that the veteran was 
first seen with complaints of throat problems in September 
1980, at which time he furnished a three-month history of 
impaired swallowing and discomfort.  The evidence shows that 
esophageal carcinoma was diagnosed.  This places the onset of 
the veteran's disorder on or about June 1980, or 
approximately three years and nine months subsequent to his 
separation from service.  The post-service evidence does not 
demonstrate that esophageal cancer had been manifested prior 
to approximately June 1980, or that its presence as of that 
date was in any manner related to his active military 
service.  Likewise, the medical evidence first shows the 
presence of a cardiac disorder in December 1981, at which 
time atherosclerotic cardiovascular disease, manifested by 
recent posterior and inferior myocardial infarctions and 
complicated by ventricular tachycardia and hypotension, was 
diagnosed.  The medical evidence, however, does not 
demonstrate the presence of a cardiac disorder prior to 
December 1981, or that its manifestation as of that date was 
in any manner related to the active service that had 
concluded more than five years previously.  Based on this 
evidence, the Board must conclude that neither a cardiac 
disorder nor esophageal cancer was present, or could be 
presumed to have been present, during service.  The Board 
must also conclude that neither a cardiac disorder nor 
esophageal cancer was in any manner related to service; see 
38 C.F.R. § 3.303(d) (1999).

As discussed above, the Court, in Caluza, has held that one 
of the elements of a well-grounded claim for service 
connection is the inservice manifestation (or presumption of 
manifestation) of the disability at issue.  In this case, the 
disabilities at issue are myocardial infarction (that is, a 
cardiac disorder) and esophageal cancer.  

Since neither disability was present, nor presumably present, 
during service, the appellant's claim for service connection 
for the cause of the veteran's death (that is, a cardiac 
disorder and esophageal cancer) is not well grounded.

In the course of pursuing her claim, the appellant has 
alleged that her husband's death was the product of his 
inservice exposure to Agent Orange or, apparently in the 
alternative, his use of tobacco products that began during 
his service.  However, she has not presented any evidence in 
support of these contentions, notwithstanding the fact that 
she was requested by VA on several occasions to do so, nor 
has she demonstrated that she has the requisite training or 
expertise that would render her allegations probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The post-
service medical evidence that was compiled pursuant to the 
treatment accorded the veteran for his esophageal cancer, 
while noting that he was what could be characterized as a 
heavy smoker, does not show that tobacco addiction or the use 
of tobacco products was in any manner related to the presence 
of esophageal cancer.  Similarly, this evidence does not show 
that the manifestation of his esophageal cancer was in any 
manner related to exposure to Agent Orange or any other 
herbicide during his service in the Republic of Vietnam.  The 
positions advanced by the appellant are no more than 
unsubstantiated speculation.  The evidence, in fact, does not 
demonstrate that any injury or incident associated with the 
veteran's service was etiologically or causally related to 
the manifestation of his myocardial infarction or esophageal 
cancer, or to his death therefrom.

The Board acknowledges that the Court has held that lay 
statements submitted by veterans, to the effect that they 
were exposed to vesicant agents, are sufficiently probative 
as to well ground a claim.  In Pearlman v. West, 11 Vet. 
App. 443 (1998), the Court found that the Board was to assume 
that lay testimony of exposure was true.  That case, however, 
must be distinguished from the case at hand; in the 

former case, the appellant, who was the widow of the veteran, 
presented her husband's written account of purported 
inservice exposure to mustard gas.  In the instant case, the 
appellant has not submitted any such written account, nor has 
she indicated that she witnessed her husband's alleged 
exposure.  The Board must therefore find that her 
allegations, as presented in her written statements and 
testimony, do not constitute lay statements as contemplated 
by the Court in Pearlman, and do not render her claim well 
grounded.

The Board also acknowledges that the appellant alleged, at 
her personal hearing, that the veteran also had cancer of the 
prostate.  Cancer of the prostate is a disorder, which, if 
manifested by a veteran who served in the Republic of 
Vietnam, is presumed to be the product of exposure to Agent 
Orange.  38 C.F.R. § 3.309(e) (1999).  Cancer of the 
esophagus, in contrast, is not such a disorder, and no 
presumption attaches absent a showing that the veteran was, 
in fact, exposed to Agent Orange.  Notwithstanding the 
appellant's testimony, it must be pointed out that the 
medical evidence is devoid of any finding that prostate 
cancer was diagnosed or otherwise identified.  Her assertions 
are without substantiation, and the presumptions set forth at 
38 C.F.R. § 3.309(e) are not for application.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board finds that the appellant has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the appellant in the 
development of her claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is 

shown to be well grounded.  The Board must also point out 
that she is free to submit new and material evidence, and 
reopen her claim for service connection for the cause of the 
veteran's death, at any time.

Entitlement to Basic Eligibility for Dependents' Educational 
Assistance Benefits under Chapter 35, Title 38, United States 
Code

The appellant also contends, essentially, that she is 
entitled to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code.  After a review of the record, the Board finds that the 
appellant's contentions lack legal merit and entitlement 
under the law.  Her claim must accordingly be denied and her 
appeal to the Board terminated.

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or will have basic 
eligibility if the veteran:  (1) was discharged from service 
under conditions other than dishonorable, or died in service; 
and (2) has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 
(West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).


The Board finds in this case that the law and not the 
evidence is dispositive.  The veteran served on active duty 
for 20 years and was honorably discharged in September 1976.  
At the time of his death, he had not established service 
connection for any disability, nor had he established 
entitlement to a permanent and total disability rating.  In 
addition, as indicated above, VA has determined that service 
connection for the cause of his death is not appropriate; 
that is, he did not die as the result of a service-connected 
disability.  Moreover, he did not die in service.  The Board 
must accordingly find that the appellant's claim does not 
meet the criteria for entitlement found in § 3.807, and her 
claim lacks legal merit and entitlement under the law.  Her 
claim must be denied and her appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(1999).


ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded, and the claim is 
denied.  The appellant's claim of entitlement to basic 
eligibility for dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code, lacks legal 
merit and entitlement under the law; the claim is denied and 
her appeal to the Board is terminated.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

